Citation Nr: 0720113	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Eligibility for receipt of Dependency and Indemnity 
Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




REMAND

The veteran had active service from September 1969 to 
September 1971.  He died in July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the RO 
that granted service connection for the cause of the 
veteran's death, effective from October 16, 2003, the date of 
publication of a final rule adding chronic lymphocytic 
leukemia (CLL) to the list of presumptive diseases based on 
exposure to herbicides by Vietnam veterans.  The RO withheld 
payment of DIC despite the grant of service connection 
because the appellant had remarried and was determined by the 
RO not to be a "surviving spouse" of the veteran.

The appellant and the veteran were married in November 1972.  
The veteran died in 1993 due to aspergillosis from bone 
marrow transplantation due to chronic lymphocytic leukemia.  
The appellant filed a claim for DIC benefits in October 1993, 
which the RO denied in March 1994, on the basis that there 
was no evidence that the veteran had chronic lymphocytic 
leukemia in service or until many years thereafter.  The RO 
also found that chronic lymphocytic leukemia was not 
recognized at that time as a disease associated with exposure 
to certain herbicide agents under 38 C.F.R. § 3.309(e).  The 
appellant remarried at age 46, in January 1999, and she is 
still currently married to the same spouse.  Effective 
October 16, 2003, chronic lymphocytic leukemia was added to 
the list of presumptive diseases associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  As noted above, by 
rating action in November 2003, service connection was 
established for the cause of the veteran's death, effective 
from October 16, 2003.  

The appellant asserts that she is entitled to DIC benefits 
because she was married to the veteran until his death, and 
that benefits should be granted from the time of her original 
claim, regardless of the fact that she has remarried.  

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has carved 
out some limited exceptions, providing for specific benefits 
to certain surviving spouses whose remarriages are still 
intact.  In the Veterans Benefits Act of 2002, retention of 
CHAMPVA benefits was authorized for surviving spouses who 
remarried after the age of 55.  Pub. L. 107-330, § 101(a), 
116 Stat. 2820 (2002) (codified at 38 U.S.C.A. 
§ 103(d)(2)(B)).  The following year, legislation was 
enacted, permitting surviving spouses who remarried after the 
age of 57 to retain additional VA benefits, such as DIC and 
dependents' educational assistance.  Veterans Benefits Act of 
2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)).  

Because of these restrictions on who qualified as a 
"surviving spouse," the RO concluded that the appellant 
could not be paid DIC benefits despite the award of service 
connection for the cause of the veteran's death.  The RO 
reasoned that the claimant was not a surviving spouse as of 
the effective date of the award of service connection-
October 16, 2003.  This was determined to be so because of 
her remarriage in 1999.  

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (Section 1116) to Title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.309(e) (2006).  When it was determined that 
such connection appeared to exist for CLL, VA published 
notice of a final rule in the Federal Register amending 
38 C.F.R. § 3.309(e) to allow presumptive service connection 
for CLL with an effective date of October 16, 2003.  See 
68 Fed. Reg. 59540 (Oct. 16, 2003).  

Under general effective date rules found in 38 U.S.C.A. 
§ 5110(g) (West 2002) and 38 C.F.R. § 3.114(a) (2006), when 
VA awards benefits pursuant to a liberalizing regulation, the 
award may not be made effective any earlier than the 
effective date of the liberalizing regulation.  Under those 
provisions, with certain exceptions for claimants who qualify 
as members of a class under Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 (TEH) (N.D. 
Cal. May 17, 1991), see 38 C.F.R. § 3.816 (2006), awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.  (The RO apparently determined that the 
appellant was not a member of the class of claimants excepted 
from the general rules regarding effective dates based on 
liberalizing changes to the regulation.)  

The RO forwarded the case to the Board in September 2006; 
however, before the RO's transfer of the case to the Board, a 
decision was made in April 2006 regarding CLL by the United 
States District Court for the Northern District of 
California.  The Court required VA to provide retroactive 
benefits to Nehmer class members (Vietnam veterans and their 
survivors) who had filed claims for CLL before it was added 
to VA's presumptive list of diseases associated with exposure 
to Agent Orange.  In other words, the rules regarding 
effective dates as provided for in 38 C.F.R. § 3.816 apply--
the Court's order requires that CLL be treated as a listed 
"covered herbicide disease" under 38 C.F.R. § 3.816(b)(2).)  
(The Veterans Benefits Administration issued a September 7, 
2006, letter to all VA regional offices regarding the manner 
in which such claims were to be handled.  See VBA Fast Letter 
06-16 (Sept. 7, 2006).)  

The appellant has not been put on notice of this regulation 
(§ 3.816) and its possible application to her situation.  
Because a statement of the case has not been issued that 
addresses all applicable laws and regulations, including the 
question of whether 38 C.F.R. § 3.816(d) applies regarding 
the appellant's DIC claim, and how this might affect the RO's 
analysis of the effective date questions presented and the 
consequent effect on the appellant's eligibility to receive 
any DIC payments, see 38 C.F.R. § 19.29 (2006), a remand is 
required.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should review the appellant's claim in 
light of instructions established by the 
Nehmer Court in its April 2006 order and 
implemented by a September 2006 Fast 
Letter.  (The Board is cognizant that VA 
has appealed the Court's order, and this 
instruction may later be overturned; 
however, until such time, VA has been 
ordered to address CLL claims as noted 
above.)  Following re-adjudication 
pursuant to these instructions, the 
appellant should be given a supplemental 
statement of the case that sets forth the 
provisions of 38 C.F.R. § 3.816 as they 
apply to DIC claims.  If eligibility for 
receipt of payment of any DIC benefit is 
found, the choice of effective date(s) 
should be explained by the originating 
agency in the context of the regulations 
governing the assignment of effective 
dates, including 38 C.F.R. § 3.816.  The 
appellant should be given opportunity to 
submit additional evidence and argument, 
and she should be given opportunity to 
respond to the supplemental statement of 
the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action at this point, but 
she has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


 Department of Veterans Affairs


